Citation Nr: 0900365	
Decision Date: 01/06/09    Archive Date: 01/14/09

DOCKET NO.  07-04 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an effective date earlier than November 19, 
2003, for the award of service connection for cancer of the 
larynx, status-post laryngectomy with aphonia.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The veteran and his friend


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel 


INTRODUCTION

The veteran had active military service from January 1966 to 
May 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee. 

The veteran testified before a Decision Review Officer (DRO) 
at a hearing in October 2007, and before the undersigned 
Veterans Law Judge at a hearing in July 2008.  Transcripts of 
the hearings are of record.  At the veteran's hearing in 
2008, he submitted new statements from him and his friend, 
and duplicate copies of medical records and correspondence 
from the RO, which relate to the issue on appeal.  The 
veteran also submitted insurance records, which do not relate 
to the issue on appeal.  The veteran specifically waived his 
right to have the RO consider this evidence in the first 
instance.  38 C.F.R. § 20.1304(c) (2008).  In October 2008, 
the veteran submitted additional new evidence, without a 
waiver, in the form of a newspaper article concerning the 
quality of VA's help line in 2002 and 2004.  Normally, absent 
a waiver from the veteran, a remand is necessary when 
evidence is received by the Board that has not been 
considered by the RO.  Disabled Am. Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Here, 
however, the article is not pertinent to the issue on appeal 
because it relates to the quality of the help line several 
years after the veteran claims he contacted VA to file a 
claim in 1998.  Consequently, a remand is not necessary.  

The Board notes that, by the June 2005 rating decision, an 
effective date of February 9, 2005, was assigned for the 
award of service connection.  Subsequently, in a December 
2006 rating decision, the RO, sua sponte, found clear and 
unmistakable error (CUE) in the June 2005 rating decision and 
assigned an effective date of November 19, 2003, for the 
grant of service connection.  The veteran has not suggested 
that this effective date satisfied his appeal for an earlier 
effective date.  Therefore, the Board concludes that the 
issue of entitlement to an earlier effective date for the 
award of service connection remains before the Board.  


FINDINGS OF FACT

1.  An informal claim for service connection for cancer of 
the larynx, status-post laryngectomy was first received by 
the RO on November 19, 2003.

2.  Prior to November 19, 2003, there was no information or 
evidence that could be construed as a claim pursuant to which 
an award of service connection could have been granted.


CONCLUSION OF LAW

The criteria for the assignment of an effective date prior to 
November 19, 2003, for the award of service connection for 
cancer of the larynx, status-post laryngectomy with aphonia 
have not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 
2008); 38 C.F.R. §§  3.151, 3.155, 3.400, 3.816 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  But see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, subsequent RO actions may "essentially cure[] 
the error in the timing of notice").  

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in March 
2005, before the initial adjudication of the claim, and again 
in October 2005.  (Although the complete notice required by 
the VCAA was not provided until after the RO adjudicated the 
appellant's claim, any timing errors have been cured by the 
RO's subsequent actions.  Id.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The October 2005 notification apprised the 
veteran of what the evidence must show to establish 
entitlement to an earlier effective date.  The veteran was 
apprised of the criteria for assigning disability ratings, 
and was again apprised of the criteria for award of an 
effective date, in correspondence dated in December 2006.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The RO also provided a statement of the case (SOC) and a 
supplemental statement of the case (SSOC) reporting the 
results of its reviews of the issues on appeal and the text 
of the relevant portions of the VA regulations.

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), post-service medical records, 
and personnel records.  There is no indication that a written 
document that might represent an earlier claim should be 
sought.  VA has no duty to inform or assist that was unmet.  

The veteran contends that the service connection award should 
have an earlier effective date.  He has argued for three 
separate dates for the award of service connection:  when he 
was diagnosed with urticaria in 1969; when respiratory 
cancers were added to the list of conditions associated with 
exposure to herbicides on June 9, 1994; and when he contends 
that an informal claim was filed in November 1998.

The record shows that the veteran was diagnosed with squamous 
cell carcinoma on his vocal cord in the fall of 1998.  
However, there is no indication in the record that any claim, 
informal or formal, was received by the RO about that time.  

A report of contact, dated November 19, 2003, shows that the 
veteran contacted the RO by telephone to ask for an award of 
service connection for cancer of the throat area.  

Correspondence received from the veteran dated in February 
2005 indicated that he wanted to file a claim for cancer of 
the larynx, trachea, and bronchus.  

At the DRO hearing in October 2007, the veteran contended 
that the effective date should be June 9, 1994, when 
respiratory cancers were added to the list of conditions 
associated with exposure to herbicides in Vietnam.  

Email correspondence from the RO dated in October 2007 
indicates that in 1998, informal claims were not taken over 
the phone.  Instead, a claims form would have been stamped 
with an informal claim stamp and sent to the veteran to 
complete and return.  The Board notes that there is no 
indication in the file that a claims form was received from 
the veteran in 1998, or for that matter, before November 
2003.  

At his hearing in July 2008, the veteran testified that when 
he was first diagnosed with cancer of the larynx in 1998, he 
began to get his personal and financial affairs in order.  He 
testified that filing a claim for service connection for 
cancer of the larynx was a necessary step that he would have 
taken in his planning.  His friend testified that he 
remembered discussing with the veteran the need to call VA in 
1998, but that he did not witness the veteran making any 
calls to VA.  

The general rule regarding effective dates is, except as 
otherwise provided, the effective date of an evaluation and 
award of compensation based on an original claim, a claim re-
opened after final disallowance, or a claim for increase will 
be the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  38 C.F.R. § 3.400. 

The Board notes that a specific claim in the form prescribed 
by the Secretary of Veterans Affairs must be filed in order 
for benefits to be paid to any individual under the laws 
administered by VA.  38 C.F.R. § 3.151.  The term "claim" 
or "application" means a formal or informal communication 
in writing requesting a determination of entitlement or 
evidencing a belief of entitlement, to a benefit.  38 C.F.R. 
§ 3.1(p).  "Date of receipt" generally means the date on 
which a claim, information, or evidence was received by VA.  
38 C.F.R. § 3.1(r).  Any communication or action indicating 
an intent to apply for a benefit may be considered an 
informal claim.  38 C.F.R. § 3.155.  

The record shows that the veteran made a telephone call in 
which he stated a desire to file a claim for service 
connection for cancer of the throat area on November 19, 
2003.  With respect to the veteran's contentions, the Board 
simply does not find that the veteran contacted VA about this 
matter before November 19, 2003.  The Board acknowledges the 
veteran's testimony that he contacted VA in 1998, but nothing 
in the claims file indicates that that happened.  The Board 
also acknowledges his friend's testimony that in 1998, the 
veteran told him that he would be contacting VA.  However, 
the veteran's friend testified that he did not witness any 
calls to VA actually made.  

The Board has considered the veteran's testimony and written 
contentions with regard to his claim for an earlier effective 
date.  While the Board does not doubt the sincerity of the 
veteran's believe that the effective date for his grant of 
service connection for cancer of the larynx, status-post 
laryngectomy with aphonia should be in 1969, 1994, or 1998, 
the record on appeal does not reflect any information or 
evidence prior to November 19, 2003, that could be construed 
as a claim of service connection.  As noted above, an award 
of compensation based on an original claim will generally be 
the date of receipt of the claim, or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400.  Therefore, 
while the veteran contends that the effective date for the 
grant of service connection for cancer of the larynx, status-
post laryngectomy with aphonia should be earlier than 
November 19, 2003, the record presents no evidentiary basis 
for the assignment of an earlier effective date.  The 
governing legal authority is clear and specific and VA is 
bound by it.  As a result, the veteran's claim for an earlier 
effective date is denied.  

The provisions of 38 C.F.R. § 3.816 (2008) allow for award of 
earlier effective dates in certain cases for a "covered 
herbicide disease," which includes respiratory cancers such 
as experienced by the veteran, but only in instances where VA 
denied compensation for the same disease between September 
25, 1985 and May 3, 1989, or when the claim for the covered 
herbicide disease was either pending on May 3, 1989, or was 
received by VA between that date and the effective date of 
the statute or regulation establishing presumption of service 
connection for the covered disease, or when the claim was 
received within one year from the date of separation from 
service.  The veteran's case does not fit within any of these 
provisions.  His claim was first filed in 2003, after the 
effective date of the regulation establishing a presumption 
for respiratory cancers (see 38 C.F.R. § 3.309 (1994)); there 
was no earlier claim previously denied by VA for this cancer; 
and his claim was not filed within a year of separation from 
service.  


ORDER

Entitlement to an effective date earlier than November 19, 
2003, for the award of service connection for cancer of the 
larynx, status-post laryngectomy with aphonia is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


